          Case 7:19-cr-00055-CS
               7:09-cr-00849-CS Document 18
                                         36 Filed 06/03/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     June 3, 2019

BY ECF

The Honorable Cathy Seibel
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Paul Franco, 09 Cr. 849 (CS)

Dear Judge Seibel:

        Pursuant to this Court’s order dated April 1, 2019, the Government writes to provide an
update as to the proceedings regarding Paul Franco that are ongoing before the Honorable Loretta
A. Preska and to request an adjournment of the conference currently scheduled for June 11, 2019
to a date after June 20, 2019.

       As your Honor is aware, a parallel matter, United States v. Franco, 16 Cr. 27 (LAP), is on
remand from the Second Circuit that will require Judge Preska to address the appropriateness of
the same conditions of supervised release which are at issue in the above-referenced case. At the
time of the April 1, 2019 status conference, Judge Preska was scheduled to resentence the
defendant on May 1, 2019. That resentencing has since been rescheduled to June 20, 2019. The
defendant filed a resentencing submission on May 8, 2019; the Government has not yet done so.

        The Government therefore respectfully requests that the Court adjourn the conference
currently scheduled for June 10, 2019 to a date following Judge Preska’s resentencing of the
defendant on June 20, 2019. Because the resentencing proceedings before Judge Preska are
expected to resolve most, if not all, of the issues in dispute here, the Government anticipates that
the requested adjournment will allow the parties and this Court to avoid engaging in unnecessary,
duplicative proceedings. The additional time is also necessary for the Government to prepare its
sentencing submission.

        We have conferred with defense counsel James Neuman, who now represents the defendant
in the proceedings both before Judge Preska and this Court, and who joins in this request.
           Case 7:19-cr-00055-CS
                7:09-cr-00849-CS Document 18
                                          36 Filed 06/03/19 Page 2 of 2
                                                                                         Page 2


                                             Very truly yours,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                         by: /s/ Emily Deininger          .




                                            Emily Deininger
                                            Assistant United States Attorney
                                            (914) 993-1928

cc:     James Neuman, Esq. (via ECF)



The conference previously set for 6/11/19 (see Doc. 34 (adjourning proceeding from 6/10/19 to 6/11/19)) is
adjourned to 7/1/19 at 2 pm. The parties should send a status letter, including an update on what occurred
before Judge Preska, no later than 6/26/19.

The Government is directed to convey a copy of this endorsement to Mr. Neuman, who is directed to file a
Notice of Appearance in this case.




                                                                                     6/3/19
